In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Dutchess County (Pagones, J.), dated January 7, 2003, as granted that branch of the motion of the defendant Town of Pawling which was for summary judgment dismissing the complaint insofar as asserted against it and the defendants Bob L. Smith and Allan F. Smith separately appeal from so much of the same order as granted that branch the motion of the defendant Town of Pawling for summary judgment dismissing the cross claim asserted against it.
Ordered that the order is reversed insofar as appealed from, with one bill of costs, the motion is denied in its entirety, and the complaint and cross claim are reinstated insofar as asserted against the defendant Town of Pawling.
There are issues of fact requiring the denial of summary judgment. Ritter, J.P., S. Miller, Goldstein and Adams, JJ., concur.